Citation Nr: 1114606	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cancer, to include as due to herbicides exposure, on an accrued benefits basis.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  He died in September 2006, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran died in September 2006; at the time of his death, he was not service connected for any disability, but a claim seeking service connection for cancer was pending before VA.

3.  The Veteran's carcinoma was not a soft tissue sarcoma or a primary lung cancer, did not originate in service or until years after service, and was not otherwise related to service including through exposure to herbicides.

4.  The Veteran died of malignant melanoma; the fatal melanoma did not originate in service or until decades thereafter, and was not otherwise related to service, including through exposure to herbicides.





CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer on an accrued benefits basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits for Cancer

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the service connection claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and 
(3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, type II diabetes, Hodgkin's disease, ischemic heart disease, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010). 

In July 2006, the Veteran filed a claim seeking service connection for cancer of the adrenal gland, lung and liver.  In September 2006, two days before he died, he filed a formal claim seeking service connection for cancer of unknown origin.   He indicated that he had possible adrenal cortical carcinoma of unknown etiology.  He noted that it possibly represented melanoma.

Accompanying his September 2006 claim were private treatment records from the Pioneer Medical Center, Fordham Sonographics, and Hematology Oncology, all covering July 2006.  The records show that he was found on ultrasound to have multiple low density liver lesions and a large solid mass between the spine and liver.  A consultation days later indicated that he had presented in June 2006 to his physician with complaints of progressive nausea, as well as weakness and low energy.  The consultation noted the results of the ultrasound, and indicated that another diagnostic study revealed a large abdominal mass connected to the adrenal gland.  The makeup of the tumor made it hard to ascertain the primary organ.  There were multiple metastatic lesions in the lung and liver.  He denied skin rashes, but mentioned whitening of his skin on his hands and spots on his back which occurred two years prior.  Examination of the skin showed multiple depigmented regions encompassing the hands and chest wall.  The impression was that the abdominal mass was likely secondary to adrenal primary, although other etiologies could not be ruled out.  The clinician noted that although adrenal cortical carcinoma is known to metastasize to the liver and lung, other malignant etiologies also did so, including pancreatic and colon cancer, lung cancer, sarcoma and mesothelioma.  The clinician noted that the Veteran's primary was most likely located in the abdomen.    

The Veteran's DD Form 214 showed that he served in Vietnam.  

The Veteran died in September 2006, prior to any adjudication of his claim.  The appellant filed the current claim seeking accrued benefits in October 2006.  Consequently, the claim of service connection for cancer is before the Board on an accrued benefits basis.  Unfortunately, because a claim for accrued benefits must be based on evidence actually or constructively of record at the time of death, the Board may not, in adjudicating the claim, consider the evidence added even shortly after his death, which includes his service treatment records and Dr. Walker's September 2006 statement (which is described in the next section). 

The records on file at the time of the Veteran's death showed that he was determined to have a cancer in the abdominal region that had metastasized to the liver and lungs.  The primary site of the cancer was not evident, but thought to be the abdomen.  Although the treatment records noted that sarcoma and lung cancer were two types of malignancies that could also display the pattern shown in the Veteran of metastasizing to the liver and lungs, the treatment records indicated that they were only two of six such malignancies that could demonstrate that pattern.  The other potential malignancies included adrenal cortical carcinoma, pancreatic cancer, colon cancer, and mesothelioma.  

In short, the records on file at the time of the Veteran's death were at that point inconclusive as to the nature of the Veteran's carcinoma, and mentioned sarcoma and lung cancer (as a primary cancer) as only one of several possibilities.  None of the lay or medical evidence suggested that sarcoma or lung cancer were as likely as not the primary cancer.  To the contrary, the clinicians described the lesions in the lung itself as having been metastasized to that location, strongly suggesting that the lungs were not the primary site of the malignancies.  Given that the only rationale expressed for including sarcoma and lung cancer as a possibility was not based on the clinical characteristics of the masses themselves, but rather on the general fact that sarcoma and lung cancer were two of several types of cancers that could exhibit the particular metastasis pattern shown in the veteran, the Board finds that the evidence does not establish that the Veteran's carcinoma represented a primary sarcoma or lung cancer.  

Under the facts on file at the time of the Veteran's death, the Board finds it would be pure speculation to conclude that the Veteran's carcinoma represented a primary sarcoma or lung cancer, when those two cancers were identified as only two of at least six possible types of cancer.  The Board finds instead that it is likely that the primary cancer was a carcinoma other than a sarcoma or lung cancer.  The Board notes in passing that where the lung cancer is not the primary cancer, but instead is merely the location where a primary cancer had metastasized, the lung cancer is not considered presumptively related to herbicides exposure.  See VAOPGCPREC 18-97.  The Board again notes that the clinicians identified the lung lesions as having metastasized from another site, providing evidence sufficient to rebut any presumption that the lung tumors were the primary malignancies.

Consequently, the Veteran's malignancies may not be presumed to have been incurred in service through exposure to herbicides.  Nevertheless, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The service treatment records were added to the record after the Veteran died, and therefore may not be considered.  The Board points out, however, that in any event they are silent for any pertinent complaints or findings, and show only that in July 1967, he complained of abdominal pain which was considered to possibly represent gastroenteritis.  Following service, the only post-service records that may be considered are those from July 2006, which indicate that he began exhibiting pertinent symptoms shortly prior to that month.  None of the records suggest that the malignancies either originated in service, within one year of service, or that they otherwise were caused by exposure to herbicides.

The only evidence supportive of the claim consists of the Veteran's own belief, as evident in his July 2006 and September 2006 claims, that his cancers were in some manner related to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, however, the U.S. Court of Appeals for the Federal Circuit specifically noted that identifying forms of cancer is not within the realm of lay expertise.  Jandreau, 492 F.3d at 1377, Footnote 4.  

The Board finds that the Veteran was not competent either to identify the type of cancer he had, or to link his cancer to service, including to herbicides exposure.  This is all the more evident from the July 2006 treatment notes which show that trained medical professionals using diagnostic studies were not able to definitively identify the primary malignancy.

In sum, there is no competent evidence of cancer in service or until years after service, no competent evidence linking any cancer to service (including to exposure to herbicides), and no competent evidence establishing that the Veteran's primary cancer was a sarcoma or lung cancer.  As the preponderance of the evidence therefore is against the claim, the claim of service connection for cancer on an accrued benefits basis is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection for the Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  If the service- connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(3). 

The Veteran's death certificate lists his cause of death as metastatic melanoma, and shows his remains were cremated.  

At the time of death, service connection was not in effect for any disability.  

The appellant contends that the Veteran's cancer was a clear cell carcinoma, and that even if the Veteran's primary cancer was melanoma, the cancer resulted from exposure to herbicides.  She maintains that VA's position is that melanoma is likely to be added at some point to the list of diseases presumed to have originated from exposure to herbicides.

The Veteran's service treatment records show that at entrance, he reported a history of possible skin disease; physical examination was negative for any skin abnormalities.  In July 1967, he complained of abdominal pain which was considered to possibly represent gastroenteritis.  The report of his examination for discharge is silent for pertinent complaints or findings.

In a September 2006 statement written immediately prior to the Veteran's death, Dr. W. Walker indicated that the Veteran had a metastatic carcinoma, which the pathology report indicated was likely a melanoma, despite the inability to identify a primary cancer.  Dr. Walker noted that the diagnoses that had been entertained by the oncologist included sarcoma, given the metastatic pattern evidenced by the Veteran.  Dr. Walker noted that sarcoma is a cancer recognized by VA as presumptively related to herbicides exposure, and that given that no definitive primary site had been identified, it was as likely as not that the Veteran's cancer resulted from his exposure to herbicides.

Private medical records show that on a follow up July 2006 consultation, the Veteran was noted to have a preliminary diagnosis of melanoma.  The entry indicates that the physicians were waiting for a final pathology report to confirm metastatic melanoma, and noted that a primary lesion had not been identified.  The records show that the surgical pathology report revealed only metastatic melanoma.  

VA referred the Veteran's records to a fee basis physician to address the nature and etiology of the Veteran's fatal cancer.  In October 2007, Dr. K. Guter provided his assessment.  He noted that the records showed the Veteran's neoplasm was pigmented, and that the immunohistochemistry studies were consistent with melanoma.  He indicated that although the primary cancer site was never determined, no cutaneous lesion had been described.  Dr. Guter explained that the Veteran may well have had a mucosal melanoma which remained occult during his life span.  He noted that Dr. Walker had indicated prior to death that the Veteran may have had a metastatic soft tissue sarcoma rather than malignant melanoma.   

With respect to whether the Veteran had clear cell carcinoma rather than metastatic melanoma, he noted that while the Veteran did not have a history of cutaneous melanoma or evidence of it, some melanomas nevertheless present without a history of a primary lesion.  He explained that mucosal melanomas such as those originating in the gastrointestinal tract, genitourinary tract or other abdominal sites account for 1 to 2 percent of all melanomas and tend to disseminate prior to diagnosis given the lack of local symptoms.  He noted that clear cell carcinoma have some microscopic structures and occasional melanin pigment as seen in malignant melanoma, but typically affect young women, have a predilection for the lower extremities, and usually have an indolent course.  He noted that the Veteran's right suprarenal mass demonstrated a plethora of brown pigment, and concluded that the Veteran had had malignant melanoma, and that the tumor had associated melanin pigmentation.  He explained that although the immunohistochemistry does not reliably separate clear cell carcinoma from malignant melanoma, clear cell carcinomas typically are not grossly pigmented.   

Dr. Guter concluded that the clinical picture and subsequent course of the Veteran's cancer was most consistent with metastatic melanoma and not clear cell carcinoma, and that it likely originated from a mucosal melanoma.  He noted that the Veteran's short survival after diagnosis was consistent with the large tumor burden with involvement of lung and liver at presentation.  

The appellant has submitted an article on clear cell sarcoma of the tendons and aponeuroses, which indicates that it is also known as malignant melanoma of soft parts.  She additionally submitted an excerpt from the 2006 update of the Veterans and Agent Orange report prepared by the Institute of Medicine of the National Academies, which indicates that there is insufficient or inadequate evidence to determine an association between herbicide exposure and the development of melanoma.

In September 2008, Dr. Guter provided another opinion, in light of the appellant's submission of the above materials.  He noted that special stains on the Veteran's tumor done in pathology were consistent with malignant melanoma, even though the primary cancer site had never been determined.  With respect to Dr. Walker's opinion concerning the possibility of a sarcoma, he noted that the tumor was not amelanotic, and thus hard to confuse with another tumor type.  He explained again that mucosal melanomas account for up to 2 percent of melanomas.  He noted that the Institute of Medicine had not found a definite link between herbicide exposure and cutaneous melanoma, and concluded that the Veteran's atypical melanoma was not caused by or the result of exposure to herbicides, explaining that he was unable to find a basis for such a link through research by the Institute of Medicine or other sources.  He explained that an autopsy might have identified a primary cancer site, but was not obtained in the Veteran's case.  He summarized that the Veteran had an unusual and very lethal malignancy with an unknown primary cancer site, which was not associated with exposure to herbicides.

After review of the evidence on file, the Board concludes that the preponderance of the evidence is against the claim.  Although the possibility that the Veteran had a sarcoma was raised in July 2006, and apparently formed the basis for Dr. Walker's later opinion, sarcoma was identified as only one of six possibilities.  The pathology reports made clear that the fatal malignancy was a melanoma.  As for whether the melanoma instead represented a clear cell carcinoma (which is a sarcoma that is subject to service connection on a presumptive basis), Dr. Guter made clear that the Veteran's presentation and the pathology reports indicated instead that the malignancy was a mucosal melanoma, and not a clear cell carcinoma.  He based his opinion on the Veteran's actual clinical and diagnostic presentation, as well as the pathology reports.  The Board accords greater weight to his opinion over that of Dr. Walker, given that Dr. Walker did not provide a rationale for his opinion other than that sarcoma was a mere possibility.  Given that sarcoma was actually only one of six identified possibilities, the Board finds it highly unlikely that the Veteran had a sarcoma.

The Board notes that lung cancer is a disease subject to presumptive service connection on an herbicides basis.  Again, however, primary lung cancer was only one of six possibilities, and is unlikely to have been the primary cancer.  This is especially true given that the July 2006 clinicians themselves described the lung lesions as representing a metastatic process.  The Board again notes that where the lung cancer is not the primary cancer, but instead is merely the location where a primary cancer had metastasized, the lung cancer is not considered presumptively related to herbicides exposure.  See VAOPGCPREC 18-97.  

In short, the Board finds that the Veteran's fatal cancer was a malignant melanoma, and not a sarcoma, and that the primary site was not in the lungs.  The fatal cancer consequently may not be presumed to have originated from exposure to herbicides in service.

Turning to whether the fatal carcinoma nevertheless is due to service, the service treatment records are silent for any reference to melanoma or other pertinent complaints.  His abdominal pain in service was thought to be due to gastroenteritis, and none of the records suggest he had a carcinoma in service.  The first reference to cancer is in 2006, many years after service.  The only medical opinion supportive of the claim is that of Dr. Walker, who concluded, based on the possibility that the Veteran had a sarcoma, that the Veteran's cancer was related to service.  As already discussed, the Veteran did not have a sarcoma.  Even taking Dr. Walker's opinion as a generic statement that whatever cancer the Veteran did have is nevertheless related to service, he offered no rationale for that opinion.

In contrast, Dr. Guter reviewed the record, and specifically addressed studies which indicated that a link between melanoma and herbicide exposure had not been established.  He provided his own conclusion that the melanoma was not related to herbicides exposure in service.

The appellant herself has offered her own opinions on the matter, at first arguing that the Veteran's melanoma really represented clear cell carcinoma, and later arguing that, in any event, the fatal malignancy was related to herbicides exposure.  She submitted two articles in support of her assertions, the first regarding clear cell carcinoma, and the second regarding the Institute of Medicine's research on whether there is a link between various disorders and herbicides exposure.  The Board points out that the appellant, as a lay person, is not competent to offer an opinion as to the nature of the Veteran's cancer, or the etiology of the fatal carcinoma, for the same reasons as discussed in the prior section regarding the Veteran's lay statements.  The matter of the nature and etiology of a cancer is well outside the capabilities of the layperson to discern.

As to the articles she has submitted, the Board points out that the article on clear cell carcinoma does not provide any information suggesting that the Veteran had that carcinoma.  Moreover, Dr. Guter considered the possibility of clear cell carcinoma, but in his medical judgment, the Veteran's presentation was not consistent with that malady.  As to the Agent Orange update, the article only indicated that there was insufficient evidence to link melanoma to exposure to herbicides.  The article did not suggest that a positive link had been found.  Although the appellant argues that this suggests that in the future a link may be established, at this point none of the articles she submitted actually supports her claim.

The Board accords greater evidentiary weight to the opinions of Dr. Guter than to the opinion of Dr. Walker or the appellant's statements and submitted articles.  Dr. Guter considered all of the evidence (including Dr. Walker's statement and the articles) but concluded that the Veteran's fatal malignancy was a melanoma which was unrelated to herbicides exposure.  In contrast to Dr. Walker, Dr. Guter provided a detailed rationale for his opinion which was based on all the evidence of record, including pathology reports.

In sum, the competent and probative evidence of record establishes that the Veteran's fatal malignancy was not a sarcoma, was not a primary lung cancer, did not originate in service or as a result of exposure to herbicides therein, and was not otherwise etiologically related to service.  Nor does the evidence otherwise suggest the Veteran's death was related to service.  As the preponderance of the evidence therefore is against the claim, service connection for the cause of the Veteran's death is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  

In this case, the appellant was provided with 38 U.S.C.A. § 5103-compliant notice in October 2006, May 2007, and April 2008 communications.  The notices collectively advised her of the information and evidence necessary to substantiate her claims.  As to the accrued benefits claim, she was provided notice as to the information and evidence necessary to substantiate the underlying service connection claim.  With respect to service connection for the cause of death, she was advised of the different means of substantiating that claim.  She was advised of the respective responsibilities of she and VA in obtaining evidence in connection with the claims.

With respect to VA's duty to assist, the record shows that all sources of records identified by the appellant or otherwise indicated by the record were obtained, or provided by the appellant herself.  In this regard, the July 2006 private records on file refer to the Veteran having first sought treatment in June 2006 for the presenting complaints.  Records for June 2006 are not on file, but the Board points out that the appellant has not authorized VA to obtain those records.  The VCAA notices made clear to her that VA would obtain those records if she desired and authorized VA to do so.  As she has not authorized VA to obtain the records, the Board finds that VA has fulfilled its duty to assist the appellant in obtaining outstanding medical records.

The record shows that the Veteran's file was twice forwarded to a physician for opinions concerning the nature and etiology of the Veteran's fatal malignancy.  The opinion reports (dated in October 2007 and September 2008) show that the physician reviewed the relevant records, offered a medical opinion responsive to the pertinent issues involved in this case, and provided a thorough explanation for his conclusions.  The Board finds the October 2007 and September 2008 opinions are adequate for the purposes of adjudicating the instant appeal.  Neither the appellant nor her representative contend otherwise.

The Board does note that Dr. Guter indicated that, potentially, the archival tissue from the Veteran's tumor biopsies could be assayed for the characteristic genetic translocation typical of clear cell carcinoma, which is the differential diagnosis the appellant urges VA to accept.  He also emphasized, however, that the Veteran's clinical picture was sufficient to determine the nature of the malignancy, and that such assays were not required.  The Board notes that Dr. Guter provided a detailed explanation as to why the clinical picture and pathology reports were sufficient to identify the fatal malignancy as a melanoma rather than clear cell carcinoma, and finds that assaying the biopsies would not reasonably result in a conclusion different from that already reached by the physician or by the pathologists. 

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the appellant has not been prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for cancer on an accrued benefits basis is denied.

Service connection for the cause of the Veteran's death is denied.







____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


